DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 06/30/22, has been entered. 

3.  Claims 1-44 are pending. Claims 39-44 are newly added. Claims 6-8, 10-16, and 18-22 are amended. Claims 1-5 and 23-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/22. Claims 6-22 and 39-44 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 05/09/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/11/22:
The objection of claims 6-8, 11, 14-16, and 19, found on page 2 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 6-22 under 35 U.S.C. 101 because the claimed invention is directed to nature-based product (e.g. naturally occurring bacteria) without significantly more, found on page 3 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 10-11 and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, found on page 6 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 7 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent, found on page 7 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 6-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 8 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 6-20 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. 2002 (US 2002/0160502) as evidenced by Bai et al. 2012 (PLoS ONE 7(4): e35206) and Ehrt et al. 2005 (Nucleic Acids Research 33(2): e21), found on page 10 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection(s): Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Double Patenting
8.  Claims 6-22 and 39-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-20 of copending Application No. 16/638943 (reference application; US 2021/0024940). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions.
For example, instant claims are drawn to pharmaceutical composition(s) comprising: (i) a recombinant Mycobacterium comprising a Mycobacterium from a first strain comprising an expression vector encoding a di-adenylate cyclase enzyme from a second strain of Mycobacterium, and (ii) a pharmaceutically acceptable carrier; with or without at least one or more compounds enhancing immunogenicity; wherein the strain of Mycobacterium is selected from the group consisting of Mycobacterium tuberculosis or Mycobacterium bovis, or a combination thereof; and wherein the strain of Mycobacterium is BCG; wherein the expression vector is a mycobacterial expression vector.
	Similarly, co-pending claims are drawn to pharmaceutical compositions comprising pharmaceutically acceptable carriers and strains of Mycobacterium modified to contain vectors comprising nucleic acids encoding disA proteins, or a functional part thereof, wherein the Mycobacterium is Mycobacterium tuberculosis, Mycobacterium bovis, or a combination thereof; wherein the strain of Mycobacterium is BCG; wherein the strain is auxotrophic and the vector is free of antibiotic resistance genes.	Thus, the co-pending claim set, with more specific strain characteristics and more vector requirements, is a species of the instant claims’ broader genus and thereby anticipate them. However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments/Response to Arguments
9.  Applicant requests that this rejection is held in abeyance until there is allowable subject matter indicated.  Applicant's request is acknowledged; however, the rejection is maintained for reasons of record until arguments and/or amendments are received and reviewed.

Maintained Rejection: Double Patenting
10. In the interest of compact prosecution, it is first noted that instant 16/953162 application is a divisional of 16/147,916 (i.e. drawn to a method of using a product); and application 16/147,916 is a divisional of 15/550434 (i.e. drawn to a product; now U.S. Patent No. 10,130,663); but instant application 16/953162 is not a proper divisional of 15/550434 because both are drawn to substantially the same invention (i.e. Group I, identified in application 15/550434, see original Requirement for Restriction, filed 04/25/18). 

11.  Claim 6-22 and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,130,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same compositions.  For example:
Instant claims are drawn to pharmaceutical composition(s) comprising: (i) a recombinant Mycobacterium comprising a Mycobacterium from a first strain comprising an expression vector encoding a di-adenylate cyclase enzyme from a second strain of Mycobacterium, and (ii) a pharmaceutically acceptable carrier; with or without at least one or more compounds enhancing immunogenicity; wherein the strain of Mycobacterium is selected from the group consisting of Mycobacterium tuberculosis or Mycobacterium bovis, or a combination thereof; and wherein the strain of Mycobacterium is BCG; wherein the expression vector is a mycobacterial expression vector; wherein the expression vector comprises the DNA sequence of diadenylate cyclase (disA); wherein the disA is that of M. tuberculosis; wherein the expression vector comprises a hsp60 promoter; wherein the expression of di-adenylate cyclase enzyme is regulated by the hsp60 promoter; wherein the at least one of more compounds enhancing immunogenicity is synthetic c-di-AMP; wherein the at least one or more compounds enhancing immunogenicity is selected from the group consisting of mycobacterial DNA, IFN, and combinations thereof.
Similarly, patented claims are drawn to pharmaceutical compositions comprising a strain of Mycobacterium selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis bacillus Calmette Guerin BCG, and a combination thereof comprising an expression vector encoding a di-adenylate cyclase enzyme and a pharmaceutically acceptable carrier; wherein the strain of Mycobacterium is BCG; wherein the expression vector is a mycobacterial expression vector; wherein the expression vector comprises the DNA sequence of diadenylate cyclase (disA); wherein the disA is that of Μ. tuberculosis (Rv3586); wherein the expression vector comprises a hsp60 promoter; wherein the expression of di-adenylate cyclase enzyme is regulated by the hsp60 promoter; further comprising at least one or more compounds enhancing immunogenicity; wherein the at least one or more compounds enhancing immunogenicity is a synthetic c-di-AMP; wherein the at least one or more compounds enhancing immunogenicity is selected from the group consisting of mycobacterial DNA, IFN, and combinations thereof.
Therefore, both inventions, as a whole, are substantially identical with the only apparent difference(s) being the order in which individual elements are required, but MPEP 2144.04 states that the selection of any order of mixing ingredients is prima facie obvious, absent new or unexpected results; see also In re Gibson, 39 F.2d 975, 5 USPQ 230.  Accordingly, the instant and already patented claims are obvious variants of each other and, as such, are not patentably distinct.  

Applicant’s Arguments/Response to Arguments
12.  Applicant requests this rejection is held in abeyance until there is allowable subject matter indicated.  Applicant’s request is noted and denied; See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance. Therefore, to avoid a notice of non-responsiveness, the rejection must be addressed in the next correspondence.  Meanwhile, the rejection is maintained for reasons of record until proper arguments and/or amendments are received and reviewed.  

Conclusion
13. No claims are allowed.

14. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 25, 2022